        CASE 0:19-cv-01508-KMM Document 32 Filed 06/10/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


  AMY R.,                                           Case No. 19-CV-1508 (KMM)

                       Plaintiff,

  v.                                                           ORDER

  ANDREW SAUL,

                       Defendant.



       This matter is before the Court on cross-motions for summary judgment filed
by Ms. R. (ECF No. 16) and the Commissioner of Social Security, Andrew Saul.
(ECF No. 18.) The Court heard oral argument on these motions at a video hearing
on May 14, 2020 and issued a detailed ruling on the record. This Order is intended to
briefly set forth the reasoning of the Court’s ruling.

        The Court’s evaluation of the Commissioner’s determination regarding
eligibility for social security benefits is performed with great deference to the ALJ. See
Kelley v. Barnhart, 372 F.3d 958, 960 (8th Cir. 2004). The Court only reviews the ALJ’s
conclusions to determine whether they are consistent with the law and whether they
are supported by substantial evidence in the record as a whole. Baker v. Barnhart, 457
F.3d 882, 892 (8th Cir. 2006); Tellez v. Barnhart, 403 F.3d 953, 956 (8th Cir. 2005). The
Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be
conclusive.” 42 U.S.C. § 405(g). “Substantial evidence is relevant evidence which a
reasonable mind would accept as adequate to support the Commissioner’s
conclusion.” Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir. 1999). Where substantial
evidence supports an ALJ’s findings, the Court should not reverse those findings
merely because other evidence exists in the record to support the opposite conclusion.
Mitchell v. Shalala, 25 F.3d 712, 714 (8th Cir. 1994).
        CASE 0:19-cv-01508-KMM Document 32 Filed 06/10/20 Page 2 of 5



       Ms. R. first argued that the ALJ erred when he failed to consider Ms. R.’s
PHQ-9, GAD-7, and LOCUS scores as objective evidence of severe depression and
anxiety. The Court disagreed with Ms. R.’s arguments. First, the PHQ-9 and the
GAD-7 are measurements that are derived solely from the patient’s report of their
own subjective experience. The Court found that to rule that the tests are not
subjective would unacceptably blur the line between subjective and objective tests.

       The LOCUS score is a more objective measurement, but it does not serve as a
diagnostic device. Instead, it is a tool used to communicate amongst members of a
treatment team that helps maintain a standard of care for an individual patient. This
does not line up with a disability determination. At least one other court has rejected
an argument similar to Ms. R.’s. Douglas M. v. Saul, 2019 WL 6130817 (N.D. Ill. Nov.
19, 2019). In Douglas M., the court held that the LOCUS score is not a medical
opinion because it is not a “statement[] from physicians, psychologists, or other
acceptable medical sources that reflect judgments about the nature and severity of a
claimant’s impairments.” Id. at *6. Because the LOCUS score considers many factors
not relevant to the disability decision (such as social and cultural factors), and does
not articulate particular restrictions on work or other daily activities resulting from the
claimant’s impairments, the ALJ did not need to consider it. Id.

        Following the reasoning in Douglas M., the Court held that the ALJ was not
required to discuss Ms. R.’s LOCUS score. However, with respect to the PHQ-9 and
the GAD-7, it would have been better had the ALJ discussed the scores in his
decision. Though they are subjective evidence, they are still relevant to the disability
determination. However, the ALJ’s failure to be more explicit is ultimately harmless
error. Evidence in the record as whole supports the ALJ’s decision on Ms. R.’s
eligibility for benefits and the scores at issue do not require a different result. For
example, Ms. R. was regularly noncompliant with treatment. (R. 570, 689, 817, 836,
1054, 1057.) Lexapro in particular seemed to be effective in treating Ms. R., but she
refused to take it. (R. 834, 851.) Refusal to follow treatment, particularly treatment
that is effective for the patient, weighs against a finding of disability. See, e.g., Guilliams
v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005). Additionally, Ms. R.’s course of
treatment was relatively conservative, with no referrals to inpatient or day treatment
programs. See, e.g., Milam v. Colvin, 794 F.3d 978, 984 (8th Cir. 2015). Finally, there is
evidence that Ms. R. worked during the relevant time period and left those jobs for


                                               2
        CASE 0:19-cv-01508-KMM Document 32 Filed 06/10/20 Page 3 of 5



reasons not related to her disability. For example, in June 2014 she reported working
in housekeeping at a resort (R. 30, 446); she also worked as a teacher briefly before
being laid off due to not enough hours (R. 30, 442); and she worked in an assisted
living facility, which was temporary but she was later asked to return to the position—
she declined the offer because she believed her coworkers did not like her. (R. 30-31,
588.) She also reported not looking for work due to lack of childcare. (R. 31, 560.)
Additionally, Ms. R. reported working with a job coach briefly, whom she told she
would do a housekeeping job if one became available. (R. 31, 518.) Seeking work
while applying for disability benefits, or not working for reasons other than disability,
support the ALJ’s finding of no disability. See, e.g., Goff v. Barnhart, 421 F.3d 785, 793
(8th Cir. 2005); Miles v. Barnhart, 374 F.3d 694, 699 (8th Cir. 2004); Dunahoo v. Apfel,
241 F.3d 1033, 1039 (8th Cir. 2001).

       Ms. R. next argued that the ALJ erred by failing to incorporate the
recommendation that Ms. R. work only in a low-stress environment into the RFC.
The Court disagreed. While the RFC did not specifically say the phrase “low-stress,”
such a limitation was adequately contemplated. In his hypothetical to the VE, the
ALJ added a prohibition on fast-paced work. The ALJ went on to define fast-paced
work as “work that requires constant handling, fingering, or reaching.” (R. 84.) Ms.
R. argued that this definition did not adequately protect Ms. R. from fast-paced or
high-stress jobs that did not require constant physical manipulation of objects. As an
example, Ms. R. argued that job requiring fast-paced answering of phone calls would
be exempt from the no fast-paced work restriction as defined by the ALJ. Though
the Court accepts Ms. R.’s assertion that we can imagine some fast-paced work might
not be excluded from the restrictions by the ALJ’s definition, it finds that this error is
harmless. A number of additional restrictions in the RFC were clearly designed to
lower the stress required by a job, and those limitations would preclude the types of
jobs that the poor wording of the pacing limitation might have overlooked. In
addition to the no fast-paced work restriction, the ALJ limited the contact with the
public, coworkers, and supervisors required. This set of limitations, when combined,
adequately describes a low-stress environment.

      Finally, Ms. R. argued that the ALJ’s hypothetical question to the Vocational
Expert did not accurately set forth Ms. R.’s intellectual and academic limitations,
which rendered the VE’s testimony insufficient to support the ALJ’s decision.


                                            3
        CASE 0:19-cv-01508-KMM Document 32 Filed 06/10/20 Page 4 of 5



Specifically, Ms. R. argued that because her IQ is in the 7th percentile, she could not
perform the jobs suggested by the VE, which require a general learning ability of the
10th percentile. However, the Court found that this argument did not carry the day.
Unlike IQ, neither party could point to a scale for determining the general learning
ability of an individual. Therefore, the Court is forced to look at other evidence
determine that person’s general learning ability.

        The Sixth Circuit wrestled with similar issues in Griffith v. Commissioner of Social
Security, 582 Fed. Appx. 555, 565 (6th Cir. 2014). In Griffith, the Court rejected an
argument very similar to Ms. R.'s for two reasons. First, the petitioner had provided
no evidence apart from her IQ to demonstrate that her general learning ability was in
the bottom 10% of the population. Second, the ALJ in Griffith had referenced
substantial evidence for the conclusion that the petitioner's general learning ability was
not in the bottom decile, including “the longitudinal record established that the
claimant is able to function independently, read most things, work when she chooses,
maintain and operate her own vehicle and deal with simple instructions, and that her
most recent health treatment notes reflect no evidence of impairment in the area of
daily living/personal care.” Id.

       When the analysis of Griffith is applied to Ms. R.’s case, it supports the ALJ’s
treatment of Ms. R.’s intellectual impairments as relevant but not controlling. Here,
the record demonstrates that Ms. R. is a very active parent of three children, two with
special needs of their own. She is able to get them needed psychiatric appointments
and medications, sign them up for available services, and attend IEP meetings and
advocate for her children’s needs. (See R. 48-49, 472, 492, 890-944 (2017 therapy
records discussing her children’s needs and her challenges and actions while parenting
them).) Ms. R.’s parenting efforts demonstrate an ability to navigate complex systems,
as well as some level of literacy. In addition, she reported reading books with her
children daily. (R. 303.) Though Ms. R. cannot drive, there is evidence in the record
to suggest that this is due to her anxiety, not due to a lack of intellectual capacity. (R.
45-46, 494.) Overall, there is no evidence that her intellectual abilities prevent her
from being able to do the jobs recommended by the VE. Accordingly, there was no
error in the hypothetical put to the VE.




                                             4
       CASE 0:19-cv-01508-KMM Document 32 Filed 06/10/20 Page 5 of 5



      Accordingly, upon all of the files, records, and proceedings herein, and for the
reasons stated on the record at the hearing, IT IS HEREBY ORDERED that:

      1.     Ms. R.’s Motion for Summary Judgment (ECF No. 16) is DENIED
      2.     The Commissioner’s Motion for Summary Judgment (ECF No. 18) is
             GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY


  Dated: June 10, 2020                         __/s/ Katherine M. Menendez__________
                                               Katherine M. Menendez
                                               United States Magistrate Judge




                                           5
